NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-3704
                                       ___________

                               JOSEPHINE M. TRIPODI,
                                             Appellant

                                             v.

                          NORTH COVENTRY TOWNSHIP
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:12-cv-04156)
                       District Judge: Honorable Juan R. Sánchez
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 1, 2015

         Before: GREENAWAY, JR., SCIRICA and RENDELL, Circuit Judges

                             (Opinion filed: October 6, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Josephine M. Tripodi appeals from the order of the District Court granting

Defendant’s motion to dismiss her complaint. For the reasons that follow, we will affirm

the judgment of the District Court.

       Because we write primarily for the parties, who are familiar with the history and

facts of the case, and because the District Court’s August 8, 2013 memorandum opinion

contains a detailed account, we will recount the events in summary fashion.

       Tripodi owns a residential rental property in North Coventry Township,

Pennsylvania (“the Township”). In 2007, the Township conducted an inspection of

Tripodi’s property. Upon inspection, the Township discovered multiple building and

health code violations. As a result, Tripodi was asked to remediate the code violations.

In November 2007, after the violations persisted, the Township filed a civil action against

Tripodi in the Chester County Court of Common Pleas. In February 2008, the Township

filed in that case a motion to enjoin all residential use of the property on grounds that the

unabated code violations presented a risk to the safety of its residents.

       In April 2008, the Common Pleas Court entered an order memorializing an

agreement between the Township and Tripodi which established a schedule for her

correction of the code violations. After Tripodi failed to satisfy her obligations under that

agreement, the Common Pleas Court entered an order holding Tripodi in contempt of

court. On August 26, 2009, following additional litigation in the case, the Common Pleas

Court entered final judgment against Tripodi and ordered the sale of the property.

                                              2
       In July 2010, Tripodi filed an action in the District Court against the Township.1

Counts I, II, III and VII of the complaint alleged violations under Pennsylvania state law.

Counts IV, V, and VI were brought pursuant to 42 U.S.C. § 1983 and allege violations of

rights guaranteed by the United States Constitution.2 The Township filed a motion to

dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Upon review, the District Court granted the motion. This appeal followed.3

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order dismissing Tripodi’s complaint. Jones v. ABN Amro Mortg.

Grp., Inc., 606 F.3d 119, 123 (3d Cir. 2010). To survive a motion to dismiss under Fed.

R. Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff


1
 As the District Court noted, although the Common Pleas Court entered final judgment
permitting Tripodi’s property to be sold, a sale has not yet occurred.
2
  The complaint presented state law claims for: inverse condemnation (Count I), slander
of title (Count II), abuse of process (Count III), and intentional interference with
contractual relations (Count VII). The complaint also alleged that the Township deprived
Tripodi of her rights pursuant to 42 U.S.C. § 1983 (Count IV) and committed an unlawful
taking in violation of the Fifth and Fourteenth Amendments (Counts V and VI).
3
  We note that Tripodi was represented by counsel in proceedings before the District
Court. Although Tripodi’s attorney continued to represent her during the earlier stages of
this appeal (including the time when the parties engaged in mediation), counsel withdrew
her representation shortly after she filed an opening brief. Tripodi now proceeds pro se
and asks us to strike the Township’s brief. The Township in turn moves us to quash
Tripodi’s reply brief.
                                               3
must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. We may affirm the judgment of the

District Court on any basis supported by the record. See Murray v. Bledsoe, 650 F.3d

246, 247 (3d Cir. 2011) (per curiam).

       Count IV alleged generally that the Township deprived Tripodi of her “civil

rights” under § 1983 by refusing to consider the repairs and improvements that she has

made to her property. A “local government may be sued under § 1983 only for acts

implementing an official policy, practice or custom.” Losch v. Borough of Parkesburg,

Pa., 736 F.2d 903, 910 (3d Cir. 1984) (citing Monell v. N.Y. City Dep’t of Soc. Servs.,

436 U.S. 658, 690–91 (1978)). “Thus, municipal liability attaches only when ‘execution

of a government’s policy or custom . . . inflicts the injury.’” Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990) (quoting Monell, 436 U.S. at 694).

       Even assuming that Tripodi adequately alleged an underlying constitutional

violation, we agree with the District Court that she failed to set forth facts from which the

Court could infer that the Township violated her rights while acting pursuant to a policy,

practice or custom. Indeed, Tripodi failed to plead any facts whatsoever in her complaint

suggesting that the Township was liable to her under the principles set forth in Monell.

In Tripodi’s response to the Township’s motion to dismiss, she claimed that the

Township’s decision to “pursue[] a course of taking the subject property regardless of




                                              4
whether [she] brought it into compliance” constituted a policy or custom. We conclude,

however, that such a conclusory statement fails to adequately allege that the Township

has adopted and maintained a policy, custom, or practice that resulted in a violation of

Tripodi’s constitutional rights. See Groman v. Twp. of Manalapan, 47 F.3d 628, 637 (3d

Cir. 1995) (determining that vague assertions of a policy are not sufficient to impose

liability under Monell); cf. Abbott v. Latshaw, 164 F.3d 141, 148 (3d Cir. 1998)

(explaining that a complaint must set forth more than “conclusory allegations of

concerted action”). As a result, the claim was properly dismissed.4

         The District Court also correctly dismissed Counts V and VI of the complaint,

which alleged that Tripodi’s property has been taken “without just compensation” for the

public’s use in the “Pottstown Gateway Project,” the precise nature of which she failed to

explain. Although the Fifth Amendment prohibits the taking of private property for

public use without just compensation, a plaintiff aggrieved by the enforcement of a

municipal zoning ordinance must exhaust all pertinent state procedures before asserting a

federal takings claim. See Williamson Cnty. Reg’l Planning Comm’n v. Hamilton Bank

of Johnson City, 473 U.S. 172, 195 (1985) (“[I]f a State provides an adequate procedure

for seeking just compensation, the property owner cannot claim a violation of the Just

Compensation Clause until it has used the procedure and been denied just

compensation.”). Tripodi has admittedly not pursued an action through Pennsylvania’s


4
    Because we affirm the dismissal of Tripodi’s claim on these grounds, we need not
                                              5
Eminent Domain Code (or otherwise through the state courts); as a consequence, her

claim is not ripe for federal review.5

       Having dismissed Tripodi’s federal claims, the District Court acted within its

discretion in declining to exercise supplemental jurisdiction over her state-law claims.

See 28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 181 (3d Cir.

1999).6

       Accordingly, we will affirm the judgment of the District Court.7




consider any of the District Court’s additional bases for dismissal.
5
 Tripodi does not set forth any valid reasons in her brief why Pennsylvania’s inverse
condemnation procedures would be foreclosed to her.
6
  Additionally, we determine that the District Court did not err in dismissing Tripodi’s
complaint without providing leave to amend. See Grayson v. Mayview State Hospital,
293 F.3d 103, 108 (3d Cir. 2002) (holding that leave to amend should be afforded unless
it would be inequitable or futile). We agree that it would have been futile for Tripodi to
amend her Monell claim; she has given no indication that she can plead anything beyond
the conclusory statements that she presented in her response to the motion to dismiss.
Indeed, she does not provide any further clarification of her claim in her appellate filings.
Likewise, Tripodi does not suggest on appeal that she has now availed herself of
Pennsylvania’s procedures for obtaining compensation such that she can now state a
federal takings claim.
7
  The Township’s motion to quash Tripodi’s reply brief, and Tripodi’s motion to strike
the Township’s appellate brief, are denied.
                                            6